Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a cardiac cell maturation medium.
Group II, claim(s) 13-17, drawn to a culture vessel.
Group III, claim(s) 18-20, drawn to a culture system.
Group IV, claim(s) 21-26, drawn to a method of culturing cardiac cells.
Group V, claim(s) 27, drawn to a cardiac cell, per se.
Group VI, claim(s) 28-30, drawn to a method of evaluating molecules that modulate cardiac cell maturation.
Group VII, claim(s) 31-33, drawn to a method of determining the effect of a molecule on a cardiac cell.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of a medium comprising a base medium, a fatty acid, albumin, and glucose, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zimmermann, et al (PGPub 2016/0201034 [IDS Reference]).  Zimmermann describes a medium of overlapping composition, which is also suitable for culturing cardiomyocytes. See paragraph [0001] and [0007]. Since group V is drawn to cardiac cells, per se, Zimmermann appears to describe the same cells.
Groups II-VI lack unity of invention because even though the inventions of these groups require the technical feature of a modified cell culture vessel, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rodriguez, et al (Journal of Biomedical Engineering, 136, 1-10, 2014).  Rodriguez teaches methods of culturing cardiac cells on culture vessels that comprise the same structural limitations as those claimed in group II. See page 1, “Abstract” section. Since group I is drawn to cardiac cells, per se, Rodriguez appears to describe the same cells.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651